Case 2:19-cv-20633-SDW-ESK Document 42 Filed 04/27/20 Page 1 of 3 PageID: 4820




 Shari A. Rivkind
 The Rivkind Law Firm
 30 Avenue at Port Imperial,
 Unit 408
 West New York, New Jersey 07093
 201.330.0061
 Adams Chiropractic Center, P.C., Andrew Andonov, D.C., Rodel C. Baguioro, P.T., Elderbrando
 O. Estomo, P.T., Peter Angelo, L.A.C., Nighat Jawed, Jennifer Rodriguez, , Individual and
 Business Counseling, Inc. and Frank L. Weiss, Ph.D.



                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 GOVERNMENT EMPLOYEES INSURANCE                    :
 CO., GEICO INDEMNITY CO., GEICO                   :     CIVIL ACTION NO.
 GENERAL INSURANCE COMPANY AND                     :     2:19-cv-20633-SDW-LDW
 GEICO CASUALTY CO.,                               :
                                                   :
                                                   :     STIPULATION EXTENDING
                                                         TIME FOR DEFENDANTS TO
                                                         RESPOND TO PLAINTIFFS’
                                                         FIRST SET OF
                                                         INTERROGATORIES AND
                                                         REQUEST FOR PRODUCTION OF
                                                         DOCUMENTS
                                                   :

                                                   )
                                                   :
                                     Plaintiffs,   :
                                                   :
 v.                                                :
                                                   :
 Adams Chiropractic Center, P.C., Andrew           :
 Andonov, D.C., Rodel C. Baguioro, P.T.,           :
 Elderbrando o. Estomo, P.T., Peter Angelo,        :
 L.A.C., Kathleen A. Marsh L.A.C., Sandra          :
 Park Lee L.A.C., Nighat Jawed, Jennifer           :
 Rodriguez, Advanced Balance and Wellness          :
 LLC, James R. Morales, M.D.,                      :
 Nyree Padilla, M.D., Individual and               :
 Business Counseling, Inc. and Frank L. Weiss,           :
 Ph.D.,                                            :
                                                   :
Case 2:19-cv-20633-SDW-ESK Document 42 Filed 04/27/20 Page 2 of 3 PageID: 4821




                                       Defendants,    :

        IT IS HEREBY STIPULATED by and between the parties hereto through their

 respective attorneys that Defendants Adams Chiropractic Center, P.C., Andrew Andonov, D.C.,

 Rodel C. Baguioro, P.T., Elderbrando o. Estomo, P.T., Peter Angelo, L.A.C., Nighat Jawed,

 Jennifer Rodriguez, Advanced Balance and Wellness LLC, Individual and Business Counseling,

 Inc. and Frank L. Weiss, Ph.D. may have additional time within which to answer or otherwise

 respond to plaintiff’s First Set Of Interrogatories And First Request For Production Of

 Documents originally due on or about May 1, 2020. Therefore, the last day for defendants to

 respond to plaintiff’s First Set Of Interrogatories And First Request For Production Of

 Documents shall be on or before June 5, 2020.

        This document is being electronically filed through the Court’s ECF System. In this

 regard, counsel for Defendants hereby attests that (1) the content of this document is acceptable

 to all persons required to sign the document; (2) Plaintiff’s counsel has concurred with the filing

 of this document; and (3) a record supporting this concurrence is available for inspection or

 production if so ordered.




                                                              Respectfully submitted,



 Dated: 4/27/20                                               The Rivkind Law Firm
                                                              Attorneys for Defendants
                                                              Adams Chiropractic Center, P.C.,
                                                              Andrew Andonov, D.C., Rodel C.
                                                              Baguioro, P.T., Elderbrando o. Estomo,
                                                              P.T., Peter Angelo, L.A.C., Nighat
                                                              Jawed, Jennifer Rodriguez, Individual
                                                              and Business Counseling, Inc. and
                                                              Frank L. Weiss, Ph.D.
Case 2:19-cv-20633-SDW-ESK Document 42 Filed 04/27/20 Page 3 of 3 PageID: 4822




                                               By: s/ Shari A. Rivkind
                                               Shari A Rivkind

 Dated: 4/27/20                                Rivkin Radler LLP
                                               Attorneys for Plaintiffs
                                               Government Employees
                                               Insurance Co., GEICO
                                               Indemnity Co., GEICO
                                               General Insurance Company
                                               and GEICO Casualty Co.

                                               By: s/ Max Gershenoff
                                               Max Gershenoff
